—In an action to recover damages for breach of a lease, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.) dated December 20, 1991, which denied its motion, inter alia, to compel the plaintiff’s former counsel to turn over its files to the plaintiff’s new attorney, and awarded former counsel a retaining lien in the amount of $4,135.
Ordered that the order is affirmed, with costs.
The plaintiff has failed to demonstrate that outgoing counsel was relieved for cause. Thus, outgoing counsel is entitled to a retaining lien (see, Fields v Casse, 182 AD2d 738). Mengano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.